     Case: 1:20-cr-00109-CAB Doc #: 128 Filed: 04/17/20 1 of 3. PageID #: 633




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                   )         CASE NO. 1:20CR109
                                            )
                      Plaintiff,            )         JUDGE CHRISTOPHER A. BOYKO
                                            )
              vs.                           )
                                            )
DEMOND PROCTOR,                             )         OPINION AND ORDER
                                            )
                      Defendant.            )

CHRISTOPHER A. BOYKO, J.:

       Before the Court is Defendant Demond Proctor’s Motion to Release from Detention.

(Doc. 114). For the following reasons, Defendant’s Motion is DENIED.

                                        I. BACKGROUND

       On February 26, 2020, a Grand Jury issued a Superseding Indictment charging Defendant

with one count of Conspiracy to Distribute and Possess with Intent to Distribute Controlled

Substances, a violation of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)A); and one count of Use of a

Communications Facility to Facilitate a Felony Drug Offense, a violation of 21 U.S.C. § 843(b).

(Doc. 16). On March 10, 2020, Defendant waived his right to a Detention Hearing. (Doc. 75).

       On April 10, 2020, Defendant filed his Motion. (Doc. 114). The Government responded

on April 14, 2020 asking the Court to deny Defendant’s request. (Doc. 119).

                                     II. LAW & ANALYSIS

       Defendant asks “the Court re-open his detention hearing because of changed

circumstances and grant him bail with conditions of Electronic Home Monitoring or G.P.S.”

                                                -1-
     Case: 1:20-cr-00109-CAB Doc #: 128 Filed: 04/17/20 2 of 3. PageID #: 634



(Doc. 114, PageID: 576). A district court may reopen a detention hearing based on changed

circumstances. 18 U.S.C. § 3142(f)(2)(B). However, the new information must 1) have been

unknown to the movant at the time of the hearing; and 2) have “a material bearing on the issue of

whether there are conditions of release that will reasonably assure a defendant’s appearance at

trial and the safety of any other person in the community.” United States v. Watson, 475 Fed.

App’x 598, 600 (citing § 3142(f)(2)(B)). “In other words, the new information must be of a

nature that would increase the likelihood that the defendant will appear at trial and would show

that the defendant is less likely to pose a danger to the community.” Id.

       Defendant cites the COVID-19 virus and the fact that a contractor of the facility where he

is detained tested positive for the virus as changed circumstances. He claims that, due to his race

(African-American) and prior health condition (bleeding ulcers, asthma and a gonorrhea

infection), he is at a “high-risk” for being infected. Defendant briefly mentions he “does not

pose a flight risk and is not a danger to the community” and can reside with his wife under

electronic monitoring. (Doc. 114, PageID: 577).

       The only changed circumstance that Defendant cites since his waiver of the Detention

Hearing is COVID-19. The Court understands the general risks that COVID-19 presents to

certain populations, including those is jails and prisons. But courts throughout the country “have

held that these risks, without more, do not amount to a ‘material change of circumstances

warranting a renewed evaluation of [a] prior detention order.” United States v. Tawfik, 2020 WL

1672655, at *2 (E.D. Mich. Apr. 6, 2020) (citing cases finding same). The fact that COVID-19

may come to the facility where Defendant is housed does not go to Defendant’s flight risk or

danger to the community. Defendant has a significant criminal history, including multiple

violations of court supervision. In fact, Defendant was on supervised release when he allegedly



                                               -2-
      Case: 1:20-cr-00109-CAB Doc #: 128 Filed: 04/17/20 3 of 3. PageID #: 635



committed the instant offenses. Defendant’s past behavior demonstrates that he performs poorly

under court supervision. This remains true despite COVID-19 and Defendant has not argued

otherwise.

        Moreover, Defendant has not demonstrated that he has been exposed to the virus. If

anything, the letter from the Warden demonstrates that the facility is taking proper precautions to

limit the spread of the virus.1 (See Doc. 119, PageID: 599-601). Furthermore, Defendant does

not claim he is receiving inadequate medical treatment for his other ailments. Tawfik, 2020 WL

1672655, at *3. Defendant’s prior “health problems alone do not necessarily mean that a

defendant does not pose a flight risk or a risk of danger to others.” United States v. Dimora,

2012 WL 1409396, at *4 (N.D. Ohio Apr. 23, 2012).

        Accordingly, since the new information of COVID-19 neither reasonably assures

Defendant’s appearance at trial nor the safety of others in the community, the Court declines to

reopen the detention hearing and maintains Defendant’s detention.

                                             III. CONCLUSION

        For the foregoing reasons, Defendant’s Motion (Doc. 114) is DENIED.

        IT IS SO ORDERED.

                                                   s/ Christopher A. Boyko
                                                   CHRISTOPHER A. BOYKO
                                                   Senior United States District Judge

Dated: April 17, 2020




1
  As of April 16, 2020, Northeast Ohio Correctional Center—the facility where Defendant is currently detained—
has reported that no inmates have contracted COVID-19. (https://drc.ohio.gov/Portals/0/DRC%20COVID-
19%20Information%2004-16-2020%201522%20%28002%29.pdf) (last accessed Apr. 17, 2020). The institution is
in lockdown as a precautionary measure due to the positive test.

                                                     -3-
